Exhibit 10.2

Covidien plc

2007 Stock and Incentive Plan

TERMS AND CONDITIONS

OF

OPTION AWARD

OPTION AWARD granted on                     (the “Grant Date”).

1. Grant of Nonqualified Stock Option. Covidien plc (the “Company”) has granted
to you a Nonqualified Stock Option to purchase the number of Ordinary Shares set
forth in the Grant Letter that issued this Award to you, subject to the
provisions of these Terms and Conditions and the Plan.

2. Exercise Price. The Exercise Price required to purchase the Shares subject to
this Award is set forth in the Grant Letter.

3. Vesting. Except as provided below, Shares subject to this Award will vest
according to the following schedule:

 

Date

  

Vested Percentage

1st Anniversary of Grant Date

   25%  

2nd Anniversary of Grant Date

   50%  

3rd Anniversary of Grant Date

   75%  

4th Anniversary of Grant Date

   100%

If your employment terminates before full (100%) vesting, you will forfeit the
unvested portion of this Award and may exercise the vested portion until the
earlier of (i) the date described in Section 4 below or (ii) 90 days after your
Termination of Employment date. However, if your employment terminates due to
Normal Retirement (your employment terminates on or after the date you attain
age 60 and the sum of your age and years of service equals at least 70),
Retirement (your employment terminates on or after the date you attain age 55
and the sum of your age and years of service equals at least 60), death,
Disability, a Change in Control or Divestiture or Outsourcing Agreement, Shares
subject to this Award will become vested and exercisable in accordance with the
provisions of Section 7, 8 or 9, as applicable.

4. Term of Award. Unless this Award has been terminated or cancelled, it will
expire on the day before the 10th anniversary of the Grant Date. If the New York
Stock Exchange (“NYSE”) is not open for business on such date, this Award will
expire at the close of the NYSE’s first trading day that immediately precedes
the day before the 10th anniversary of the Grant Date. The Stock Options granted
by this Award may be exercised at any time before the expiration, termination or
cancellation of this Award, provided that the time and manner of exercise is
consistent with these Terms and Conditions.

 

1/10



--------------------------------------------------------------------------------

5. Payment of Exercise Price. To exercise all or a portion of this Award, you
must pay the Exercise Price for each Share as set forth in the Grant Letter. You
may pay the Exercise Price in cash or by certified check, bank draft, wire
transfer or postal or express money order if applicable law permits such
exercise method at the time of exercise. You may also pay the Exercise Price by
using one or more of the following methods: (i) delivering a properly executed
exercise notice to the Company or its agent, together with irrevocable
instructions to a broker to deliver promptly, within the typical settlement
cycle for the sale of equity securities on the relevant trading market (or
otherwise in accordance with Regulation T issued by the United States Board of
Governors of the Federal Reserve System), the amount of sale proceeds with
respect to the portion of the Shares to be acquired having a Fair Market Value
on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid; (ii) tendering (actually or by attestation) to the
Company or its agent previously acquired Shares that have a Fair Market Value on
the day prior to the date of exercise equal to the applicable portion of the
Exercise Price being so paid; or (iii) instructing the Company to reduce the
number of Shares that would otherwise be issued by such number of Shares as have
in the aggregate a Fair Market Value on the date of exercise equal to the
applicable portion of the Exercise Price being so paid. Notwithstanding the
foregoing, you may not tender any form of payment or exercise this Award by any
method that the Company determines, in its sole discretion, could violate any
applicable law, regulation or Company policy. You are not required to purchase
all Shares subject to this Award at one time, but you must pay the full Exercise
Price for all Shares that you elect to purchase before they will be delivered.
The date of exercise of a Stock Option shall be the date on which the Company
receives the Exercise Price for such Stock Option. Notwithstanding anything in
this Section 5 to the contrary, if this Award is scheduled to expire due to the
expiration of the term on the date described in Section 4 above and the Fair
Market Value of a Share on the last day of such term exceeds the Exercise Price
for a Share subject to this Award, then, by accepting this Award, you agree
that, unless you notify UBS Financial Services (see the contact information
listed in Section 6 below) at least ten (10) business days before such
expiration date that you do not wish for this Award to be exercised, you shall
be treated as having instructed the Company to exercise the vested portion of
this Award on the last day of such term and to pay the Exercise Price by
application of the method described in (iii) above.

6. Exercise of Stock Option. If you are entitled to exercise a Stock Option
subject to this Award, you may exercise it by contacting UBS Financial Services
through its web site at www.ubs.com/onesource/cov or by calling 1-877-461-7805
(from the United States) or 001-201-272-7685 (from countries other than the
United States). If someone other than you attempts to exercise Stock Options
subject to this Award (for example, because the Stock Option is being exercised
after your death), the Company will deliver the Shares only after determining
that the person attempting to exercise Stock Options subject to this Award is
your duly appointed personal representative or an individual to whom this Award
has been transferred in accordance with these Terms and Conditions and the terms
of the Plan.

 

2/10



--------------------------------------------------------------------------------

7. Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting and exercise provisions described in Section 3, Shares subject to this
Award will vest and remain exercisable if your Termination of Employment is a
result of your Retirement, Normal Retirement, Disability or death as follows:

(i) Retirement. If your employment terminates as a result of your Retirement (as
defined in Section 3) and your Retirement occurs less than 12 months after the
Grant Date, you will forfeit all Shares subject to this Award. If, however, your
Retirement occurs at least 12 months after the Grant Date, then you will be
entitled to pro rata vesting of Shares subject to this Award based on (A) the
number of whole months completed from Grant Date through your Termination of
Employment date divided by 48 times (B) the total number of Shares subject to
this Award minus (C) the number of Shares subject to this Award that previously
vested. You will be entitled to exercise this Award until the earlier of (1) the
date described in Section 4 or (2) the third anniversary of your Retirement
date.

(ii) Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 3), your death or a
Disability, then you will become fully vested in all Shares subject to this
Award on the date of your Normal Retirement, death or Termination of Employment
due to Disability and be entitled to exercise this Award until the earlier of
(A) the date described in Section 4 or (B) the third anniversary of the date of
your Normal Retirement, death or Termination of Employment due to Disability, as
applicable.

8. Termination of Employment Following a Change in Control. Notwithstanding the
vesting and exercise provisions described in Section 3, you will become fully
vested in all Shares subject to this Award on the date your employment
terminates after a Change in Control and be entitled to exercise this Award
until the earlier of (A) the date described in Section 4 or (B) the third
anniversary of your Termination of Employment date, if you satisfy one of the
following requirements:

(i) Within 24 months after a Change in Control, the Company or any Subsidiary
terminates your employment for any reason other than Cause, Disability or death;
or

(ii) Within 24 months after a Change in Control, and within 60 days after one of
the events listed in this Section 8(ii), you terminate your employment because
(A) the Company or any Subsidiary (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position (including titles and reporting
relationships and level), authority, duties or responsibilities; or (3) takes or
causes to be taken any other action which, in your reasonable judgment, would
cause you to violate your ethical or professional obligations (after written
notice of such judgment has been provided by you to the Company and the Company
has been given a 15-day period within which to cure such action), or which
results in a significant diminution in your position, authority, duties or
responsibilities; or (B) the Company or any Subsidiary, without your consent,
(1) requires you to relocate to

 

3/10



--------------------------------------------------------------------------------

a principal place of employment more than 50 miles from your existing place of
employment; or (2) reduces your base salary, annual bonus, or retirement,
welfare, share incentive, perquisite (if any) and other benefits when taken as a
whole.

9. Termination of Employment Resulting From Divestiture or Outsourcing
Agreement. Notwithstanding the vesting and exercise provisions described in
Section 3, and subject to the provisions of subsection (i) below, if your
employment terminates as a result of a Divestiture or Outsourcing Agreement,
then Shares subject to this Award will vest on a pro-rata basis based on (A) the
number of whole months completed from Grant Date through your Termination of
Employment date divided by 48 times (B) the total number of Shares subject to
this Award minus (C) the number of Shares subject to this Award that previously
vested. If you are entitled to pro rata vesting under this Section 9, then the
vested portion of this Award will expire on the earlier of (1) the date
described in Section 4 or (2) the third anniversary of your Termination of
Employment date.

(i) Notwithstanding the foregoing provisions of this Section 9, you shall not be
eligible for pro-rata vesting and an extended Award expiration date if (A) your
Termination of Employment occurs on or prior to the closing date of a
Divestiture or such later date as is provided specifically in the applicable
transaction agreement or related agreements, or on the effective date of an
Outsourcing Agreement (the “Applicable Employment Date”), and (B) you are
offered Comparable Employment with the buyer, successor company or Outsourcing
Agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

(ii) For purposes of this Section 9 and these Terms and Conditions,
(A) “Comparable Employment” means employment at a location that is no more than
50 miles from your job location at the time of your Termination of Employment
that has a base salary and target bonus opportunity that is at least equal to
your base salary and target bonus opportunity in effect immediately prior to
your Termination of Employment; (B) “Disposition of Assets” means the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
individual or entity; (C) “Disposition of a Subsidiary” means the disposition by
the Company or Subsidiary of its interest in a subsidiary or controlled entity
to an unrelated individual or entity, provided that such subsidiary or
controlled entity ceases to be a member of the Company’s controlled group as a
result of such disposition; (D) “Divestiture” means a Disposition of Assets or a
Disposition of a Subsidiary; and (E) “Outsourcing Agreement” means a written
agreement between the Company or Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (1) the Company or Subsidiary transfers
the performance of services previously performed by Company or Subsidiary
employees to the Outsourcing Agent, and (2) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

 

4/10



--------------------------------------------------------------------------------

10. Withholdings. The Company has the right, prior to the issuance or delivery
of any Shares in connection with the exercise of all or a portion of this Award,
to withhold or require from you the amount necessary to satisfy applicable tax
requirements (e.g., income tax, social insurance, payroll tax and payment on
account), as determined by the Company. The methods described in Section 5 may
also be used by you to pay, or by the Company to satisfy, your withholding tax
obligation, provided that the use of such method for this purpose complies with
Company policy. If, at any time after the Grant Date, you become subject to tax
in more than one jurisdiction, the Company may be required to withhold or
account for applicable tax requirements in the various jurisdictions. By
accepting this Award, you authorize the Company or any Subsidiary to satisfy
applicable tax or tax withholding requirements by (i) withholding from your
wages or other cash compensation payable to you or (ii) withholding from any
proceeds resulting from the sale of Shares underlying this Award either through
an exercise and voluntary sale or through a mandatory sale arranged by the
Company on your behalf and pursuant to this authorization. If the Company or any
Subsidiary cannot withhold or account for all taxes associated with this Award
by application of the means described in the previous sentence, then, by
accepting this Award, you agree that you will pay to the Company or any
Subsidiary all amounts necessary to satisfy applicable tax requirements and
acknowledge that the Company may refuse to issue or deliver Shares subject to
this Award, or the proceeds from the sale of such Shares, if you do not comply
with this obligation.

11. Transfer of Award. You generally may not transfer this Award or any interest
herein except by will or the laws of descent and distribution. However, you may
transfer this Award to a “family member” (as defined in Section 7.1(b) of the
Plan), provided that (i) you do not receive any consideration for the transfer
and (ii) you furnish the Company’s Vice President and Corporate Secretary with
written notice of the transfer at least ten (10) business days in advance of
such transfer. Notwithstanding the foregoing, any transfer of this Award may be
delayed or prohibited if, in the sole discretion of the Company’s Vice President
and Corporate Secretary, such transfer would violate, or would have the
potential to violate, applicable law, regulation or Company policy. If this
Award is transferred pursuant to this provision, it will continue to be subject
to the same terms and conditions that applied immediately prior to the transfer.
This Award may be exercised by the transferee only to the same extent that you
could have exercised this Award had no transfer occurred.

12. Forfeiture of Award. You will forfeit all or a portion of the Shares subject
to this Award if your employment terminates under the circumstances described
below:

(i) If the Company or Subsidiary terminates your employment for Cause,
including, without limitation, a termination as a result of your violation of
the Company’s Guide to Business Conduct, then the Company will immediately
rescind all unexercised portions of this Award (whether vested or unvested) and
you will forfeit all rights you have with respect to this Award. Also, by
accepting this Award, you agree and promise to deliver to the Company
immediately upon your Termination of Employment for Cause, Shares (or, in the
discretion of the Company, cash) equal in value to the amount of all profits you
realized upon the exercise of any portion of this Award during the 12-month
period that occurs immediately before your Termination of Employment for Cause.

 

5/10



--------------------------------------------------------------------------------

(ii) If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were a Company or Subsidiary employee you engaged
in activity that would have constituted grounds for the Company or Subsidiary to
terminate your employment for Cause, then the Company will immediately rescind
all unexercised portions of this Award (whether vested or unvested) and you will
forfeit all rights you have with respect to this Award. Also, by accepting this
Award, you agree and promise to deliver to the Company immediately upon the date
the Committee determines that you could have been terminated for Cause, Shares
(or, in the discretion of the Company, cash) equal in value to the amount of all
profits you realized upon the exercise of any portion of this Award during the
period that begins 12 months immediately before your Termination of Employment
and ends on the date that the Committee determines that you could have been
terminated for Cause.

(iii) If the Committee determines in its sole discretion that at any time after
your Termination of Employment and prior to the second anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or
(B) entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or any Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Company will
immediately rescind all unexercised portions of this Award (whether vested or
unvested) and you will forfeit all rights you have with respect to this Award.
Also, by accepting this Award, you agree and promise to deliver to the Company,
immediately upon the Committee’s determination date, Shares (or, in the
discretion of the Company, cash) equal in value to the amount of all profits you
realized upon the exercise of any portion of this Award during the period that
begins 12 months immediately before your Termination of Employment and ends on
the date of the Committee’s determination.

13. Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
this Award, the Exercise Price and other relevant provisions to the extent
necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by this Award. Any such determinations and
adjustments made by the Committee will be binding on all persons.

 

6/10



--------------------------------------------------------------------------------

14. Restrictions on Exercise. Exercise of this Award is subject to the
conditions that, to the extent required at the time of exercise:

(i) The Shares covered by this Award will be duly listed, upon official notice
of issuance, on the NYSE; and

(ii) A Registration Statement under the United States Securities Act of 1933
with respect to the Shares will be effective or an exemption from registration
will apply.

The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company’s legal counsel.

15. Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company’s Insider Trading Policy and are aware of
and understand your obligations under United States federal securities laws with
respect to trading in the Company’s securities. By accepting this Award, you
also agree not to use the Company’s “cashless exercise” program (or any
successor program) at any time when you possess material non-public information
with respect to the Company (including Subsidiaries) or when using the program
would otherwise result in a violation of applicable securities law. The Company
has the right to recover, or receive reimbursement for, any compensation or
profit realized on the exercise of this Award or by the disposition of Shares
received upon exercise of this Award to the extent that the Company has a right
of recovery or reimbursement under applicable securities laws.

16. Plan Terms Govern. The vesting and exercise of this Award, the disposition
of any Shares received upon the exercise of all or a portion of this Award, and
the treatment of any gain on the disposition of such Shares are subject to the
terms of the Plan and any rules that the Committee prescribes. The Plan
document, as amended from time to time, is incorporated into these Terms and
Conditions. Unless defined herein, capitalized terms used in these Terms and
Conditions are defined in the Plan. If there is any conflict between the terms
of the Plan and these Terms and Conditions, the Plan’s terms govern. By
accepting this Award, you acknowledge receipt of the Plan and the prospectus, as
in effect on the Grant Date.

17. Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law. Such data includes, but is not limited to, the information provided to you
as part of the grant package and any changes thereto (e.g., details of Stock
Options, including amounts awarded, unvested, vested or expired), other
appropriate personal and financial data about you (e.g., name, home address,
telephone number, date of birth, nationality, job title, and social security,
social insurance or other identification number), and information about your
participation in the Plan and Shares obtained under the Plan from time to time.
By accepting this Award, you give your explicit consent to the Company’s
accumulating and processing personal data and/or sensitive personal data as
necessary or appropriate for Plan administration. Your personal data will be
retained only as long as is necessary to administer your participation in the
Plan. If applicable, by accepting this Award, you also give your explicit
consent to the Company’s transfer of personal data and/or

 

7/10



--------------------------------------------------------------------------------

sensitive personal data outside the country in which you work or reside and to
the United States of America. The legal persons for whom your personal data are
intended include the Company, its Subsidiaries (or former Subsidiaries as are
deemed necessary), the outside Plan administrator, and any other person that the
Company retains or utilizes for compensation planning or Plan administration
purposes. You have the right to request a list of the names and addresses of any
potential recipients of your personal data and to review and correct your
personal data by contacting your local Human Resources Representative. By
accepting this Award, you acknowledge your understanding that the transfer of
the information outlined here is important to Plan administration and that
failure to consent to the transmission of such information may limit or prohibit
your participation in the Plan.

18. No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of stock options under the Plan is voluntary
and occasional and does not create any contractual or other right to receive
future grants of any stock options, or benefits in lieu of any stock options,
even if stock options have been granted repeatedly in the past, and that all
decisions with respect to future grants will be in the Company’s sole
discretion. By accepting this Award, you also acknowledge that this Award and
any gains received hereunder are extraordinary items and are not considered part
of your salary or compensation for purposes of any pension or retirement
benefits or for purposes of calculating any termination, severance, redundancy,
resignation, end of service payments, bonuses, long-service awards, life or
accident insurance benefits or similar payments. Neither this Award, nor any
gains received hereunder, is intended to replace any pension rights or
compensation. If the Company or Subsidiary terminates your employment for any
reason, you agree that you will not be entitled to damages for breach of
contract, dismissal or compensation for loss of office or otherwise to any sum,
Shares, Stock Options or other benefits to compensate you for the loss or
diminution in value of any actual or prospective rights, benefits or expectation
under or in relation to the Plan.

19. Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason. Payment of Shares is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific Company or Subsidiary asset by reason of this
Award. You have no rights as a stockholder of the Company pursuant to this Award
until Shares are actually delivered to you.

20. Entire Agreement and Amendment. These Terms and Conditions and the Plan
constitute the entire understanding between you and the Company regarding this
Award. These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning this Award. These Terms and Conditions may not be
modified, altered or changed except by the Committee (or its delegate) in
writing and pursuant to the terms of the Plan.

 

8/10



--------------------------------------------------------------------------------

21. Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

22. Language. If you have received a translation of these Terms and Conditions
or any other document related to the Plan in a language other than English, then
the English version of such document shall govern.

23. Electronic Delivery. By accepting this Award, you agree to receive documents
relating to your participation in the Plan by electronic means, including
through the online system maintained by any outside Plan administrator.

24. Appendix. The Appendix is an integral part of these Terms and Conditions and
any reference herein to these Terms and Conditions includes the Appendix in such
reference. If, on the Grant Date, you reside in a country listed in the
Appendix, then the provisions of the Appendix with respect to such country shall
govern with respect to the matters described therein. If, after the Grant Date,
you relocate to another country and any or all of your countries of residence
are listed in the Appendix, then the Company may determine that some or all of
the provisions of the Appendix with respect to such countries govern if
necessary to comply with applicable law or to facilitate Plan administration.

25. Governing Law. This Award and these Terms and Conditions are governed by the
law of Ireland and construed accordingly.

26. Acceptance. By accepting this Award, you agree to the following:

(i) You have carefully read, fully understand and agree to all of the terms and
conditions contained in the Plan and these Terms and Conditions; and

(ii) You understand and agree that the Plan and these Terms and Conditions
constitute the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded.

You will be deemed to consent to the application of all of the terms and
conditions set forth in the Plan and these Terms and Conditions unless you
contact Covidien, c/o Equity Plan Administration, 15 Hampshire Street,
Mansfield, MA 02048 USA in writing within thirty (30) days of receiving the
grant package. Receipt by the Company of your non-consent will nullify this
Award, unless otherwise agreed to in writing by you and the Company.

 

9/10



--------------------------------------------------------------------------------

APPENDIX

TO

TERMS AND CONDITIONS

OF

OPTION AWARD

Additional Terms and Conditions for Specified Countries

This Appendix includes additional terms and conditions that apply if you reside
in one of the countries specified below. Note that the specific application of
relevant laws in your country may differ depending upon the specific facts of
your situation. We advise you to seek appropriate professional advice to
determine how these laws may impact your particular situation. If you are a
citizen or resident of a country other than the one in which you are currently
working or have worked in since this Award was granted to you, the information
contained herein may not apply to you. If a country is not listed below, then
there are no additional terms and conditions which apply to such country.

[The provisions of this Appendix that relate to countries other than the

United States of America have been intentionally omitted.]

UNITED STATES OF AMERICA

Notwithstanding any other provision of these Terms and Conditions to the
contrary, in the event that all or a portion of this Award becomes subject to
Code Section 409A, the provisions contained in Section 7.12 of the Plan shall
govern and shall supersede any applicable provision of these Terms and
Conditions.

 

10/10